—Proceeding pursuant to CPLR article 78 and RPTL 1218 to review a determination of the New York State Board of Real Property Services, dated March 25, 1999, which established a final State equalization rate of 4.08% for the 1998 assessment roll of the Town of Cortlandt.
Adjudged that the petition is dismissed insofar as asserted against the County of Westchester, without costs or disbursements; and it is further,
Adjudged that the petition is granted insofar as asserted against the New York State Board of Real Property Services, the determination is annulled, without costs or disbursements, and the matter is remitted to the New York State Board of Real Property Services for further proceedings consistent herewith.
As the New York State Board of Real Property Services concedes, it failed to consider its own responses to the petitioner’s objections in calculating the final State equalization rate. Thus, its determination is insufficient and must be annulled (see, Matter of County of Nassau v State Bd. of Equalization & Assessment, 80 AD2d 9, 12). The matter accordingly must be remitted to the New York State Board of Real Property Services for an appropriate calculation of the final State equalization rate (see, Matter of Town of Wallkill v New York State Bd. of Real Prop. Servs., 274 AD2d 856, 859).
Since the petitioner wholly failed to state a cause of action against the County of Westchester (see, Matter of City of White Plains v New York State Bd. of Real Prop. Servs., 262 AD2d 638, 639), the petition must be dismissed insofar as asserted against that respondent. Bracken, P. J., Friedmann, Florio and Feuerstein, JJ., concur.